                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 28, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   CRIMINAL NO. 2:18-CR-1253
                                              §
CAMERON THOMAS AIELLO                         §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

         A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.

         The evidence against the defendant meets the probable cause standard.            The

defendant’s personal information still has not been verified to the satisfaction of the

Court.    Additionally, some of the information reported by the defendant has been

contradicted by his mother. For example, the defendant apparently was not raised by

foster parents as reported by the defendant. Further, the defendant does not have a

suitable release plan and the defendant has most recently been homeless. The defendant

is ordered detained pending trial. The findings and conclusions contained in the Pretrial

Services Report are adopted. However, the defendant may move to re-open the detention

hearing if defense counsel is able to present a suitable release plan, provided the

defendant’s personal information is more thoroughly verified.

         The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

1/2
practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 28th day of November 2018.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
